--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-a
 
EMPLOYMENT AGREEMENT


This Agreement made and entered into this _13 _ day of _May_, 2008_, by and
between Advanced Battery Technologies, Inc. ("employer"), and Dahe Zhang
("employee").  The parties recite that:


A. Employer is engaged in _New York_ and maintains business premises at Advanced
Battery Technologies, Inc.


B. Employee is willing to be employed by employer, and employer is willing to
employ employee, on the terms and conditions hereinafter set forth. For the
reasons set forth above, and in consideration of the mutual covenants and
promises of the parties hereto, employer and employee covenant and agree as
follows:


1.
AGREEMENT TO EMPLOY AND BE EMPLOYED

Employer hereby employs employee as _Chief Financial Officer_ at the
above-mentioned premises, and employee hereby accepts and agrees to such
employment.


2.
DESCRIPTION OF EMPLOYEE'S DUTIES

Subject to the supervision and pursuant to the orders, advice, and direction of
employer, employee shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by employer.  Employee shall additionally render such
other and unrelated services and duties as may be assigned to him from time to
time by employer.


3.
MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES

Employee shall at all times faithfully, industriously, and to the best of his
ability, experience, and talent, perform all duties that may be required of and
from him pursuant to the express and implicit terms hereof, to the reasonable
satisfaction of employer.  Such duties shall be rendered at the abovementioned
premises and at such other place or places as employer shall in good faith
require or as the interests, needs, business, and opportunities of employer
shall require or make advisable.


4.
DURATION OF EMPLOYMENT

The term of employment shall be _Five_ years, commencing on May 13, 2008, and
terminating _ May 12 , 2013_, subject, however, to prior termination as
otherwise provided herein.


5.
COMPENSATION; REIMBURSEMENT

Employer shall pay employee and employee agrees to accept from employer, in full
payment for employee's services hereunder, compensation
1.  
At the rate of _Sixty Thousand _ Dollars ($_60,000_) per annum, payable $5,000
per month.

2.
Advanced Battery Technologies, Inc.’s Common Stock at the rate of One hundred
thousand shares (100,000 shares) in total five years, payable 20,000 shares per
year.


 
1

--------------------------------------------------------------------------------

 

In addition to the foregoing, employer will reimburse employee for any and all
necessary, customary, and usual expenses incurred by him while traveling for and
on behalf of the employer pursuant to employer's directions.


6.
EMPLOYEE'S LOYALTY TO EMPLOYER'S INTERESTS

Employee shall devote all of his time, attention, knowledge, and skill solely
and exclusively to the business and interests of employer, and employer shall be
entitled to all benefits, emoluments, profits, or other issues arising from or
incident to any and all work, services, and advice of employee.  Employee
expressly agrees that during the term hereof he will not be interested, directly
or indirectly, in any form, fashion, or manner, as partner, officer, director,
stockholder, advisor, employee, or in any other form or capacity, in any other
business similar to employer's business or any allied trade, except that nothing
herein contained shall be deemed to prevent or limit the right of employee to
invest any of his surplus funds in the capital stock or other securities of any
corporation whose stock or securities are publicly owned or are regularly traded
on any public exchange, nor shall anything herein contained by deemed to prevent
employee from investing or limit employee's right to invest his surplus funds in
real estate.


7.
NONDISCLOSURE OF INFORMATION CONCERNING BUSINESS

Employee will not at any time, in any fashion, form, or manner, either directly
or indirectly divulge, disclose, or communicate to any person, firm, or
corporation in any manner whatsoever any information of any kind, nature, or
description concerning any matters affecting or relating to the business of
employer, including, without limitation, the names of any its customers, the
prices it obtains or has obtained, or at which it sells or has sold its
products, or any other information concerning the business of employer, its
manner of operation, or its plans, processes, or other date of any kind, nature,
or description without regard to whether any or all of the foregoing matters
would be deemed confidential, material, or important. The parties hereby
stipulate that, as between them, the foregoing matters are important, material,
and confidential, and gravely affect the effective and successful conduct of the
business of employer, and its good will, and that any breach of the terms of
this section is a material breach of this agreement.


8.
OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE

Not withstanding anything in this agreement to the contrary, employer is hereby
given the option to terminate this agreement in the event that during the term
hereof employee shall become permanently disabled, as the term "permanently
disabled" is hereinafter fixed and defined.  Such option shall be exercised by
employer giving notice to employee by registered mail, addressed to him in care
of employer at the above stated address, or at such other address as employee
shall designate in writing, of its intention to terminate this agreement on the
last day of the month during which such notice is mailed.  On the giving of such
notice this agreement and the term hereof shall cease and come to an end on the
last day of the month in which the notice is mailed, with the same force and
effect as if such last day of the month were the date originally set forth as
the termination date.  For purposes of this agreement, employee shall be deemed
to have become permanently disabled if, during any year of the term hereof,
because of ill health, physical or mental disability, or for other causes beyond
his control, he shall have been continuously unable or unwilling or have failed
to perform his duties hereunder for thirty (30) consecutive days, or if, during
any year of the term hereof, he shall have been unable or unwilling or have
failed to perform his duties for a total period of thirty (30) days, whether
consecutive or not.  For the purposes hereof, the term "any year of the term
hereof" is defined to mean any period of 12 calendar months commencing on the
first day of the month and terminating on the last day of the month of the
following year during the term hereof.



 
2

--------------------------------------------------------------------------------

 

9.
DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT

Anything herein contained to the contrary notwithstanding, in the Event that
employer shall discontinue operations at the premises mentioned above, then this
agreement shall cease and terminate as of the last day of the month in which
operations cease with the same force and effect as if such last day of the month
were originally set forth as the
termination date hereof.


10.
EMPLOYEE'S COMMITMENTS BINDING ON EMPLOYER ONLY ON WRITTEN CONSENT

Employee shall not have the right to make any contracts or other commitments for
or on behalf of employer without the written consent of employer.


11.
CONTRACT TERMS TO BE EXCLUSIVE

This written agreement contains the sole and entire agreement between the
parties, and supersedes any and all other agreements between them. The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of this agreement or any representations inducing
the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he or it has
relied on his or its own judgment in entering into the agreement.  The parties
further acknowledge that any statements or representations that may have
heretofore been made by either of them to the other are void and of no effect
and that neither of them has relied thereon in connection with his or its
dealings
with the other.


12.
WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING

No waiver or modification of this agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid.  The
provisions of this paragraph may not be waived except as herein set forth.



 
3

--------------------------------------------------------------------------------

 

13.
CONTRACT GOVERNED BY LAW

This agreement and performance hereunder shall be construed in accordance with
the laws of the State of _New York______.
 
14.
BINDING EFFECT OF AGREEMENT

This agreement shall be binding on and inure to the benefit of the respective
parties and their respective heirs, legal representatives, successors, and
assigns.


Executed on the date first above written.


Zhiguo Fu                                                     , Employer


Dahe Zhang                                                  , Employee
 
 
 
 
 
 

 4

--------------------------------------------------------------------------------